        Case 9:20-cr-00005-DLC Document 67 Filed 12/02/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 20–05–M–DLC

                     Plaintiff,

        vs.                                                  ORDER

DAVID PAUL FARRAR,

                     Defendant.


      Due to the recent COVID-19 outbreak and upon the Court’s Own Motion,

      IT IS ORDERED that the sentencing hearing currently scheduled for

Thursday, December 10, 2020 at 10:30 a.m. is VACATED and RESET to

commence VIA VIDEO from CORE CIVIC in Shelby, Montana on Thursday,

December 10, 2020 at 10:30 a.m. Counsel may appear in the Donald W. Molloy

Courtroom thirty (30) minutes prior to the hearing to video conference with

Defendant. If Defendant objects to this hearing being held via video, he must

file a motion stating as much before Monday, December 7, 2020 at 12:00 p.m.

to allow time for transport.

      IT IS FURTHER ORDERED that the Clerk of Court shall notify counsel

and the United States Marshals Service of the making of this Order.




                                        1
 Case 9:20-cr-00005-DLC Document 67 Filed 12/02/20 Page 2 of 2



DATED this 2nd day of December, 2020.




                               2
